     Case 1:20-cv-01286-JDB-jay Document 5 Filed 06/15/21 Page 1 of 2                    PageID 9



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


MICHAEL ALLEN SMITH, SR.,

         Petitioner,

v.                                                                      No. 1:20-cv-01286-JDB-jay

WARDEN M.D. SMITH,

         Respondent.



                             ORDER TRANSFERRING § 2241 CASE

         Petitioner, Michael Allen Smith, Sr., has filed a 28 U.S.C. § 2241 petition (the “Petition”),

alleging that the Federal Bureau of Prisons (“BOP”) has failed to apply all “credit for time served

in state custody on related charges.” (Docket Entry 1 at PageID 1.) The Petition is before the

Court for preliminary review. See 28 U.S.C. § 2243; Harper v. Thoms, No. 02–5520, 2002 WL

31388736, at *1 (6th Cir. Oct. 22, 2002).

         A prisoner's challenge to the execution of his sentence, including the determination of good

time credits or credit for time spent in state custody, is properly brought in a § 2241 petition. See

United States v. Gordon, Case No. 17-20067, 2019 WL 5586966, at *1 (E.D. Mich. Oct. 30, 2019)

(citing Sullivan v. United States, 90 F. App’x. 862, 863 (6th Cir. 2004)) (“The application of good-

time credits . . . is properly analyzed under § 2241”); O'Bryan v. Terris, Case No. 2:16-CV-12591,

2017 WL 3225962, at *2 (E.D. Mich. July 31, 2017), aff'd, No. 17-2025, 2018 WL 4191326 (6th

Cir. Mar. 1, 2018) (addressing prisoner’s § 2241 claim challenging “the BOP’s decision to deny

him credit on his federal sentence for the time he spent in state custody from . . . when the federal

detainer was placed against him [until] the day his state court sentence was discharged”). A §
 Case 1:20-cv-01286-JDB-jay Document 5 Filed 06/15/21 Page 2 of 2                       PageID 10



2241 petition must be brought against the prisoner’s custodian in the district in which the custodian

is located. United States v. Garcia-Echaverria, 374 F.3d 440, 449 (6th Cir. 2004).

       Petitioner is incarcerated at MCFP Springfield in Springfield, Missouri, which is in the

Western District of Missouri. See 28 U.S.C. § 105(b). The Clerk has recorded the Respondent as

the warden of that facility, but the case was not brought in that district. Therefore, it is hereby

ORDERED, pursuant to 28 U.S.C. § 1406(a), that this case is TRANSFERRED, forthwith, to the

Western District of Missouri.

       The Clerk is DIRECTED to close this case without entry of judgment. The Clerk is

FURTHER DIRECTED not to file any documents in this closed case. Any documents received

from Petitioner should be forwarded to the transferee court or returned to Petitioner, as appropriate.

       IT IS SO ORDERED this 15th day of June 2021.

                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
